Name: Council Decision (EU) 2017/2307 of 9 October 2017 on the conclusion of the Agreement between the European Union and the Republic of Chile on trade in organic products
 Type: Decision
 Subject Matter: international trade;  European construction;  foodstuff;  America;  marketing;  international affairs;  trade;  cultivation of agricultural land
 Date Published: 2017-12-14

 14.12.2017 EN Official Journal of the European Union L 331/1 COUNCIL DECISION (EU) 2017/2307 of 9 October 2017 on the conclusion of the Agreement between the European Union and the Republic of Chile on trade in organic products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2017/436 (2), the Agreement between the European Union and the Republic of Chile on trade in organic products (the Agreement) was signed on 27 April 2017, subject to its conclusion. (2) In the Agreement, the Union and the Republic of Chile recognise the equivalence of their respective rules on organic production and control systems as regards organic products. (3) The Agreement aims at fostering trade in organic products, contributing to the development and expansion of the organic sector in the Union and in the Republic of Chile and achieving a high level of respect for the principles of organic production, of guarantee of the control systems and of integrity of organic products. It also aims at improving protection for the respective organic logos of the Union and the Republic of Chile, and enhancing regulatory cooperation between the Parties on issues related to organic production. (4) The Joint Committee on Organic Products (the Joint Committee), established pursuant to Article 8(1) of the Agreement, deals with certain aspects of the implementation of the Agreement. In particular, the Joint Committee has the power to amend the lists of products in Annexes I and II to the Agreement. The Commission should be authorised to represent the Union in the Joint Committee. (5) The Commission should be empowered to approve, on behalf of the Union, amendments to the lists of products in Annexes I and II to the Agreement, on the condition that it inform the representatives of the Member States of the amendments for which it intends to give its approval in the Joint Committee and provide the representatives of the Member States with all relevant information that has led it to conclude that equivalence can be accepted. (6) Furthermore, to allow for a timely reaction where conditions for equivalence are no longer met, the Commission should be empowered to unilaterally suspend the recognition of equivalence, on the condition that it inform the representatives of the Member States prior to doing so. (7) In cases where representatives of the Member States representing a blocking minority object to the position presented by the Commission, the Commission should not be allowed to approve amendments to the lists of products in Annexes I and II or to suspend the recognition of equivalence. In such cases, the Commission should present a proposal for a Council decision on the basis of Article 218(9) of the Treaty. (8) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 1. The Agreement between the European Union and the Republic of Chile on trade in organic products is hereby approved on behalf of the Union. 2. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in the first paragraph of Article 15 of the Agreement (3). Article 3 The Commission shall represent the Union in the Joint Committee. Article 4 Amendments to the lists of products in Annexes I and II to the Agreement made in accordance with point (b) of Article 8(3) of the Agreement shall be approved by the Commission on behalf of the Union. Before the Commission approves such amendments, it shall inform the representatives of the Member States of the anticipated position of the Union by providing an information document setting out the results of the equivalence assessment carried out with regard to the new or updated list of products in Annex I or II, including: (a) the list of products concerned, together with an indication of the expected quantities for export to the Union; (b) the production rules applied to the products concerned in the Republic of Chile, together with an indication of how any substantial difference with the relevant Union provisions has been resolved; (c) if relevant, the new or updated control system applied to the products concerned, together with an indication of how any substantial difference with the relevant Union provisions has been resolved; (d) any other information deemed relevant by the Commission. Where a number of representatives of the Member States representing a blocking minority in accordance with the second subparagraph of point (a) of Article 238(3) of the Treaty object, the Commission shall make a proposal in accordance with Article 218(9) of the Treaty. Article 5 Any decision of the Union to unilaterally suspend, in accordance with Article 3(4) and (5) of the Agreement, the recognition of equivalence of the laws and regulations listed in Annex IV to the Agreement, including the updated and consolidated versions of those laws and regulations as referred to in Annex V to the Agreement, shall be taken by the Commission. Before the Commission takes such a decision, it shall inform the representatives of the Member States in accordance with the procedure laid down in Article 4 of this Decision. Article 6 This Decision shall enter into force on 1 January 2018. Done at Luxembourg, 9 October 2017. For the Council The President S. KIISLER (1) Consent of 14 September 2017 (not yet published in the Official Journal). (2) Council Decision (EU) 2017/436 of 6 March 2017 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Republic of Chile on trade in organic products (OJ L 67, 14.3.2017, p. 33). (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.